USCA4 Appeal: 22-6382      Doc: 5        Filed: 07/26/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6382


        GEORGE A. JONES, a/k/a George Albert Jones,

                            Petitioner - Appellant,

                     v.

        KENNETH NELSON, Warden,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Orangeburg. Joseph Dawson, III, District Judge. (5:21-cv-01987-JD)


        Submitted: July 21, 2022                                            Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        George A. Jones, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6382         Doc: 5      Filed: 07/26/2022     Pg: 2 of 2




        PER CURIAM:

               George A. Jones seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2254 petition. The district court referred this case to a magistrate judge pursuant

        to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

        advised Jones that failure to file timely, specific objections to this recommendation could

        waive appellate review of a district court order based upon the recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Jones has waived appellate review by

        failing to file objections to the magistrate judge’s recommendation after receiving proper

        notice. Accordingly, we deny a certificate of appealability and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2